DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/08/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 11: The metes and bounds of the limitation “near” (Line 6 of Claim 2; Line 2 of Claim 11) are unclear.  How near is near?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 2,590,745 to Wüensch, which discloses:
Claim 1: A linear actuator (FIG. 1) comprising:
a hollow screw shaft 3 supported along a central axis by a support bearing 2 within a housing 1 and having an internal thread;
a ball cylinder 7 concentrically disposed within said hollow screw shaft 3 and having an external thread that is sized and shaped to oppose said internal thread and therebetween define a substantially continuous working pathway for a plurality of balls 14 of uniform size,
wherein said ball cylinder 7 defines an internal return path 10 therethrough, such that said internal return path 10 and said working pathway define a substantially continuous ball circulation pathway, and wherein said plurality of balls 14 is sized to fit in a substantially contiguous series when positioned along said ball circulation pathway;
one or more limiters 8 passing through said ball cylinder 7 and coupled to said housing 1, such that said one or more limiters 8 inhibit rotation of said ball cylinder 7 relative to said housing 1;
a connecting rod HI, 9 coupled at its proximal end to said ball cylinder 7 and extending along said central axis to a distal end 9 (proximate D) coupled to a load (hydraulic pressure); and
motor 5 configured to rotate said hollow screw shaft 3, thereby driving said plurality of balls 14 along said continuous ball circulation pathway, imparting a linear motion to said ball cylinder 7 and to said connecting rod HI, 9.
Claim 2, as best understood: The linear actuator of claim 1, wherein said housing 1 comprises a base plate (top of housing 1), an opposing end plate (bottom of housing 1), and a sidewall (see FIG. 1), wherein said connecting rod 8 extends through an opening in said end plate (see FIG. 1), and
wherein said hollow screw shaft 3 defines a substantially open chamber (see FIG. 1) along its length from said base plate to said end plate, such that substantially all of said connected rod 9 retracts through said opening when said ball cylinder 7 is located near said base plate (the Office notes that the load could be characterized as the handle H, and the base plate would be the bottom of the housing 1 and the end plate would be the top of the housing 1).
Claim 8: The linear actuator of claim 1, wherein said plurality of balls 14 comprises a quantity of balls 14 each having an identical ball diameter, and wherein said ball diameter and the geometry of said working pathway are correlated to minimize axial lash of said ball cylinder 7, such that no lash reduction assembly is required (see FIGS. 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,590,745 to Wüensch, in view of U.S. Patent No. 4,258,584 to Haegele et al.
Claim 3: Wüensch discloses the linear actuator of claim 1, oriented vertically along said central axis, such that said ball cylinder 7 is characterized by a top surface, a generally opposing bottom surface, and an outer wall (see FIG. 1), said ball cylinder 7 further comprising:
a first bore (see FIGS. 2-3) extending radially from said outer wall toward said central axis [and to a second bore (i.e., Wüensch does not disclose the vertical passage of Claim 3)],
wherein said second bore is spaced apart from and substantially parallel to said first bore and extends radially from said outer wall.
Thus, Wüensch does not disclose the vertical passage of Claim 3, or the first/second scoop insert bodies.
The Office turns to Haegele, which teaches:
a first bore (FIG. 6) extending radially from an outer wall toward a central axis, wherein said first bore is sized and shaped to slidably receive a first scoop insert body; and
a vertical passage substantially extending parallel to said central axis from said first bore to a second bore,
wherein said second bore is spaced apart from and substantially parallel to said first bore and extends radially from said outer wall, wherein said second bore is sized and shaped to slidably receive a second scoop insert body;
said first scoop insert body comprising a first scoop and defining a first internal passage therethrough, wherein said first scoop is sized and shaped to guide a plurality of balls between a first valley of an external thread along a working pathway and a first internal passage, and wherein 
wherein said vertical passage is sized and shaped to guide said plurality of balls between said first internal passage and a second internal passage;
said second scoop insert body comprising a second scoop and defining said second internal passage therethrough, wherein said second scoop insert body further defines a second portal between said vertical passage and said second internal passage, and wherein said second scoop is sized and shaped to guide said plurality of balls between said second internal passage and a second valley of said external thread along said working pathway.
Based upon the Haegele teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the linear actuator disclosed by Wüensch, such that the ball cylinder 7 comprises:
a first bore extending radially from said outer wall toward said central axis, wherein said first bore is sized and shaped to slidably receive a first scoop insert body; and
a vertical passage substantially extending parallel to said central axis from said first bore to a second bore,
wherein said second bore is spaced apart from and substantially parallel to said first bore and extends radially from said outer wall, wherein said second bore is sized and shaped to slidably receive a second scoop insert body;
said first scoop insert body comprising a first scoop and defining a first internal passage therethrough, wherein said first scoop is sized and shaped to guide said plurality of balls between a first valley of said external thread along said working pathway and said first internal passage, 
wherein said vertical passage is sized and shaped to guide said plurality of balls between said first internal passage and a second internal passage;
said second scoop insert body comprising a second scoop and defining said second internal passage therethrough, wherein said second scoop insert body further defines a second portal between said vertical passage and said second internal passage, and wherein said second scoop is sized and shaped to guide said plurality of balls between said second internal passage and a second valley of said external thread along said working pathway, in order to reduce the cost in production as taught by Haegele.
Claim 4: Wüensch, as modified by Haegele in the rejection of Claim 3 above, discloses the linear actuator of claim 3, wherein said first internal passage is sized in a first radius of curvature to guide said plurality of balls between said first portal and said vertical passage (see FIGS. 7-8 of Haegele); and 
wherein said second internal passage is sized in a second radius of curvature to guide said plurality of balls between said second portal and said vertical passage (see FIGS. 7-8 of Haegele).
Claim 5: Wüensch, as modified by Haegele in the rejection of Claim 3 above, discloses the linear actuator of claim 3, wherein said first scoop comprises one or more first contours which together correspond in size and shape to said first valley of said external thread, while maintaining a first clearance between said first scoop and said internal thread of said hollow screw shaft (see FIGS. 7-8 of Haegele); and
wherein said second scoop comprises one or more second contours which together correspond in size and shape to said second valley of said external thread, while maintaining a .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,590,745 to Wüensch, in view of U.S. Patent No. 4,258,584 to Haegele et al., as applied to Claim 3 above, further in view of U.S. Patent Application Publication No. 2017/0023080 to Gerber et al.
Claim 7: Wüensch and Haegele do not disclose the limitation recited in Claim 7.
The Office turns to Gerber, which teaches a vertical passage which is formed by drilling a vertical hole from a top surface of a ball cylinder, such that it extends through a first bore and ends within a second bore (see FIG. 5 of Gerber).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the linear actuator disclosed by Wüensch, as modified by Haegele in the rejection of Claim 3 above, such that the vertical passage is formed by drilling a vertical hole from said top surface of said ball cylinder, extending through said first bore, and ending within said second bore, as taught by Gerber, in order to reduce the costs of producing the ball cylinder.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,590,745 to Wüensch, in view of U.S. Patent No. 9,027,424 to Flamme.
Claim 9: Wüensch discloses the linear actuator of claim 1, wherein said one or more limiters comprises a first limiter 8, but not a second limiter, and wherein said ball cylinder 7 further comprises: a first opening (see FIG. 2) located along a transverse diameter and at a radial distance away from said central axis and extending through said ball cylinder in a direction substantially parallel to said central axis, wherein said first opening is sized and shaped to slidably receive said first limiter 8.

The Office turns to Flamme which teaches a first limiter and a second limiter (see FIG. 1).
Based on the Flamme teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the linear actuator disclosed by Wüensch, such that the one or more limiters comprises a second limiter, and wherein the ball cylinder 7 further comprises:
a second opening located along said transverse diameter, at said radial distance away, and on an opposing side of said central axis relative to said first opening, and extending through said ball cylinder in a direction substantially parallel to said central axis, wherein said second opening is sized and shaped to slidably receive said second limiter, in order to balance forces that might tend to tilt the ball cylinder 7 relative to the central axis.

Allowable Subject Matter
Claims 6 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and re-written to overcome the rejections under 35 U.S.C. 112.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent No. 2,590,745 to Wüensch, U.S. Patent No. 9,027,424 to Flamme, and U.S. Patent No. 4,258,584 to Haegele et al. are considered to be the closest prior art.  
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658